


110 HR 5764 IH: Medicaid Levy Enhancement

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5764
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Mr. Emanuel (for
			 himself and Mr. Ramstad) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  continuous levy on payments to Medicaid providers and
		  suppliers.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Levy Enhancement
			 Act.
		2.Continuous levy on
			 payments to Medicaid providers and suppliers
			(a)In
			 generalSection 6331(h)(2) of the Internal Revenue Code of 1986
			 (defining specified payment) is amended by striking and at the
			 end of subparagraph (B), by striking the period at the end of subparagraph (C)
			 and inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(D)any payment to any
				medicaid provider or supplier under a State plan under title XIX of the Social
				Security
				Act.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to levies
			 issued after the date of the enactment of this Act.
			
